Citation Nr: 0623833	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-19 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased, initial rating for cervical 
spondylosis, rated 0 percent disabling from May 1, 2002, to 
March 14, 2004, and 20 percent disabling as of March 15, 
2004. 

2.  Entitlement to an increased, initial rating for service-
connected right carpal tunnel syndrome (major), to include 
complaints of pain and numbness in the right arm, currently 
rated 10 percent disabling.

3.  Entitlement to an increased, initial (compensable) rating 
for service-connected left carpal tunnel syndrome (minor). 

4.  Entitlement to an increased, initial rating for service-
connected patellofemoral syndrome of the right knee with 
history of tendonitis (right knee disability), currently 
rated 10 percent disabling. 

5.  Entitlement to an increased, initial (compensable) rating 
for service-connected right bunion formation and slight 
deformity of the first metatarsophalangeal joint.  

6.  Entitlement to an increased, initial (compensable) rating 
for service-connected left bunion formation and slight 
deformity of the first metatarsophalangeal joint.

7.  Entitlement to an increased, initial rating for service-
connected cholelithiasis and cholecystectomy with benign 
pancreatic cyst, currently rated 10 percent disabling.

8.  Entitlement to an increased, initial (compensable) rating 
for service-connected surgical scars from the cholelithiasis 
and cholecystectomy with benign pancreatic cyst.

9.  Entitlement to an increased, initial (compensable) rating 
for service-connected pilonidal cyst of the left buttock.

10.  Entitlement to an increased, initial (compensable) 
rating for service-connected bilateral tinea pedis and 
onychomycosis.  

11.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from December 1978 to April 
2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 and subsequent rating 
decisions from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran 
appealed for higher initial ratings for his 10 service-
connected disabilities, all of which have effective dates 
from separation from service, May 1, 2002.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The issue of entitlement to service connection for bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From May 1, 2002, to March 14, 2004, the veteran's 
cervical spondylosis was manifested by minimal diffuse 
spondylosis without significant disc space narrowing or 
foraminal compromise; it did not result in loss of range of 
motion or other objective residuals.

2.  From March 15, 2004, the veteran's cervical spondylosis 
is manifested by no more than moderate limitation of motion 
of the cervical spine.  The combined range of motion of the 
cervical spine is 150 degrees.  There is no evidence of 
abnormal spinal contour.

3.  The veteran's right carpal tunnel syndrome is manifested 
by no more than mild incomplete paralysis of the median 
nerve.

4.  The veteran's left carpal tunnel syndrome is manifested 
by no more than mild incomplete paralysis of the median 
nerve.

5.  Prior to Mach 2004, the veteran's right knee disability 
was manifested by a full range of motion and no instability 
of the knee.

6.  Effective from March 2004, the veteran's right knee 
disability is manifested by loss of 15 degrees extension and 
flexion of 0 to 80 degrees; there is no instability or 
subluxation.

7.  The veteran's right bunion formation and slight deformity 
of the first metatarsophalangeal joint is manifested by very 
mild residuals and 50 degrees of varus angulation.

8.  The veteran's left bunion formation and slight deformity 
of the first metatarsophalangeal joint is manifested by very 
mild residuals and 50 degrees of varus angulation.

9.  The veteran's cholelithiasis and cholecystectomy with 
benign pancreatic cyst are manifested by mild symptoms of 
left upper quadrant pain, mild fatigue, weakness, and 
depression/anxiety.

10.  The veteran's four surgical scars from the 
cholelithiasis and cholecystectomy with benign pancreatic 
cyst four scars measure 1 centimeter in length and 3 
millimeters at its greatest width, 1 centimeter in length and 
1 millimeter in width, 1.5 centimeters in length and 2 
millimeters at its greatest width, 1 centimeter in length and 
1 millimeter in width.  They are well healed, nonpainful, 
nontender, asymptomatic, produce no functional limitation, 
and are not disfiguring.

11.  The sole residual of the veteran's pilonidal cyst of the 
left buttock is a well-healed inch and a half scar.  The scar 
was unremarkable, nontender, asymptomatic, has no functional 
limitation, and is not disfiguring.

12.  The veteran's bilateral tinea pedis is characterized by 
itching not characterized by more than slight exfoliation and 
itching of the feet, a nonexposed surface, and require no 
more than topical therapy for treatment, with an affected 
body surface area of less than 1 percent.  The clinical 
evidence does not reveal any crusting, exudation, extensive 
lesions, disfigurement, ulceration, or systemic/nervous 
manifestations.  Current residuals of onychomycosis have not 
been shown.


CONCLUSIONS OF LAW

1.  From May 1, 2002, to March 14, 2004, the criteria for a 
rating in excess of 0 percent for cervical spondylosis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5290 (2002); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 
5237, 5242 (2005).

2.  From March 15, 2004, the criteria for a rating in excess 
of 20 percent for cervical spondylosis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5290 (2002); 38 
C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 5237, 5242 
(2005).

3.  The criteria for a rating in excess of 10 percent for 
right carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8515 (2005).

4.  The criteria for a compensable for left carpal tunnel 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 4.7, 4.31, 
4.124a, Diagnostic Code 8515 (2005).

5.  Prior to March 15, 2004, the criteria for a rating in 
excess of 10 percent for the service-connected knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5024, 5257, 5260, 5261 (2005).

6.  From March 15, 2004, the criteria for a 20 percent rating 
for the service-connected right knee disability have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5024, 5257, 5260, 5261 (2005).

7.  The criteria for a compensable rating for right bunion 
formation and slight deformity of the first 
metatarsophalangeal joint have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 
4.6, 4.7, 4.31, 4.71a, Diagnostic Codes 5280, 5284 (2005).

8.  The criteria for a compensable rating for left bunion 
formation and slight deformity of the first 
metatarsophalangeal joint have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 
4.6, 4.7, 4.31, 4.71a, Diagnostic Codes 5280, 5284 (2005).

9.  The criteria for an evaluation in excess of 10 percent 
for cholelithiasis and cholecystectomy with benign pancreatic 
cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West & Supp. 2005); 38 C.F.R. §§ 4.6, 4.7, 4.114, 
Diagnostic Code 7318 (2005).

10.  The criteria for a compensable evaluation for surgical 
scars from the cholelithiasis and cholecystectomy with benign 
pancreatic cyst have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 (in effect 
prior to and as of August 30, 2002).

11.  The criteria for a compensable evaluation for pilonidal 
cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West & Supp. 2005); 38 C.F.R. §§ 4.7, 4.31, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (in effect prior to and as 
of August 30, 2002).

12.  The criteria for a compensable rating for bilateral 
tinea pedis and onychomycosis are not met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.31, 4.118, Diagnostic Code 7806 (in effect prior to 
and as of August 30, 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7813 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case.  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  Further, the veteran's claim 
was scrutinized under VCAA standards during the appeal 
period.  See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. 
Prec. Op. No. 7-2003 (November 19, 2003).  

In this case, in January 2004 and June 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for higher 
ratings, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA.  She was essentially told to submit 
evidence she had in her possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  The 
veteran has been provided multiple medical examinations.  The 
record has been developed to the extent possible.

The 5th element of the Dingess/Hartman holding was not 
addressed in the notice letter.  The veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate her claims for increased ratings, but 
she was not provided with notice of the type of evidence 
necessary to establish the effective date for the increased 
ratings.  In an April 2004 decision, the RO granted an 
increased, staged rating for cervical spondylosis.  In light 
of this decision which denies increased ratings for the 
conditions at issue, and regarding the cervical spondylosis 
claim, denies a further increase in the staged rating; 
despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to her 
in proceeding with the issuance of a final decision on these 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

II.  Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. § 4.20.  Where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a 0-percent (i.e., noncompensable) 
evaluation, one will be assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

As already alluded to, since the veteran timely appealed the 
ratings initially assigned for her service-connected 
disabilities, the Board must consider her possible 
entitlement to "staged" ratings to compensate her for times 
since filing her claim when these disabilities may have been 
more severe than at other times during the course of his 
appeal.  See Fenderson, 12 Vet. App. at 125-26.  Thus, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.

The veteran contends that she is entitled to increased 
ratings for her service-connected disabilities as the 
symptoms and manifestations of the disabilities from which 
she suffers have increased in severity.  The veteran's 
statements regarding the severity of her service-connected 
disabilities are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria

A.  Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45. 

The veteran was noted to be right hand dominant on fee basis 
examination in January 2002.  Therefore, her right upper 
extremity is the major extremity and her left upper extremity 
is the minor extremity.  

1.  Cervical Spondylosis

The veteran had no complaints referable to her neck on fee 
basis examination in January 2002.  She complained of right 
arm pain and numbness.  She believed that this condition may 
be related to smoking.  Range of motion of the cervical spine 
was normal.  Neurological examination was normal.  The 
examiner stated that there was no pattern of distinct nerve 
involvement as might be expected with a cervical radiculitis.  
No neck pain was associated with the condition.  The examiner 
concluded that there was no pathology to render a diagnosis.  
An X-ray study of the cervical spine found minimal diffuse 
spondylosis without significant disc space narrowing or 
foraminal compromise.  

A VA spine examination was conducted on March 15, 2004.  The 
veteran complained of neck pain with motion, and stiffness, 
which had a gradual onset over several years.  She treats the 
condition with nonprescription medication.  The veteran had 
some loss of mobility in turning her head.  The examiner 
stated that her limitations do not interfere with her daily 
living to any great degree, although activity increases her 
discomfort.  Active cervical range of motion was flexion of 0 
to 20 degrees, extension of 0 to 30 degrees, rotation of 0 to 
30 degrees, bilaterally, and lateral flexion of 0 to 20 
degrees, bilaterally.  There was no impairment of arm 
strength.  Her reflexes and sensation were normal.  

An April 2004 rating decision granted service connection for 
cervical spondylosis and assigned an initial rating of 0 
percent from May 1, 2002, to March 14, 2004, and 20 percent 
thereafter.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000.  Therefore, as each set of 
amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The veteran's cervical strain is rated pursuant to Diagnostic 
Code 5242 under the "new" regulations.  The previous 
version of the rating criteria provided as follows:

Under Diagnostic Code 5290, a rating of 10 percent is 
warranted for slight limitation of motion of the cervical 
spine, a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine, and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

The amended version of the rating criteria provides as 
follows:

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Cervical strain is rated under Diagnostic Code 
5237.  

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent - Combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height;

2) 20 percent - Combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The normal combined 
range of motion of the cervical spine is 340 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

The appellant's cervical spine disorder includes arthritis.  
Arthritis is rated based on limitation of motion of the 
affected joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005).

There is no objective medical evidence to establish that the 
veteran has sustained a cervical fracture, has ankylosis of 
the cervical spine, has intervertebral disc syndrome or other 
findings to establish that any other diagnostic code used to 
evaluate cervical spine disability is applicable.  See e.g. 
38 C.F.R. 4.71a, Diagnostic Codes 5285-5287 (2002).  See 38 
C.F.R. 4.71a, Diagnostic Codes 5238, 5243 (2005).

a.  May 1, 2002, to March 14, 2004

Due to the absence of any objective findings on January 2002 
examination, the veteran's service-connected cervical spine 
disability did not warrant a compensable evaluation under 
either the "old" regulation or the new regulations 
pertaining to limitation of motion of the cervical spine 
which was effective from September 26, 2003.  In this regard, 
the examination report showed that the veteran's cervical 
spine range of motion was normal without pain and that there 
was no pain on palpation.

In reaching this determination, the Board has also considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well 
as the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board finds that there is no additional 
functional loss associated with these symptoms such as to 
warrant increased compensation above and beyond that 
currently in effect.  The examiner who conducted the January 
2002 examination noted no complaints or findings of a 
cervical spine condition.  In addition, there was no 
pathology referable to the veteran's complaints of right arm 
numbness and pain. In view of the foregoing, the Board finds 
an insufficient basis for the assignment of an initial 
compensable rating for the veteran's service-connected 
cervical spondylosis pursuant to 38 C.F.R. §§ 4.40, 4.45, and 
4.59.

b.  From March 15, 2004

From March 15, 2004, when the cervical spine disability is 
evaluated under the new rating criteria, no more than a 20 
percent rating is warranted, as the medical evidence does not 
show that the veteran has forward flexion of the cervical 
spine which is less than 15 degrees.  Moreover, the combined 
range of motion of the veteran's cervical spine is 150 
degrees, and there is no ankylosis of the cervical spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5242.

In reaching this determination, the Board has also considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well 
as the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board finds that there is no additional 
functional loss associated with these symptoms such as to 
warrant increased compensation above and beyond that 
currently in effect.  The examiner who conducted the March 
15, 2004, noted that the veteran's limitations do not 
interfere with her daily living to any great degree.  In view 
of the foregoing, the Board finds an insufficient basis for 
the assignment of an initial compensable rating in excess the 
veteran's service-connected cervical spondylosis pursuant to 
38 C.F.R. §§ 4.40, 4.45, and 4.59.



2.  Carpal Tunnel Syndrome 

VA joints examination in March 2004 noted that the veteran 
complained of numbness and tingling in both arms, and pain in 
the right arm due to her bilateral carpal tunnel syndrome.  
She wears wrist braces which improves the condition.  She 
also noted decreased strength with gripping.  She could move 
her hands in all directions, pick up objects, grasp, push 
away, eat, and write.  Examination of the wrists was normal.  
Tinel sign was negative.  Her sensation was intact.  Hand 
strength was good, right less than left.  The diagnosis was 
bilateral carpal tunnel syndrome.  

In a May 2002 decision, the RO evaluated the veteran's right 
and left carpal tunnel syndrome with a single zero percent 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  
An April 2004 decision review officer decision granted an 
increased, 10 percent, rating for the right carpal tunnel 
syndrome, effective from separation from service. 

Under this section, a minimum 10 percent evaluation is 
assigned for mild incomplete paralysis of the median nerve, 
regardless of which extremity (major or minor) is involved.  
In cases of moderate incomplete paralysis, a 30 percent 
evaluation is warranted for a major extremity, whereas a 20 
percent evaluation is in order for a minor extremity.  In 
severe cases, a 50 percent evaluation is assigned for a major 
joint, and a 40 percent evaluation is assigned for a minor 
joint.

The Board finds no basis for an evaluation in excess of 10 
percent for the veteran's right carpal tunnel syndrome.  In 
this regard, the Board is aware that the veteran has made 
ergonomic accommodations (wrist brace); and has reported 
wrist pain of  the right upper extremity, and numbness and 
tingling on the left upper extremity.  None of the evidence, 
however, shows that any of these symptoms results in or is 
equivalent to moderate incomplete paralysis of the median 
nerve.  In this regard, the March 2004 VA examination report 
revealed negative Tinel's test and sensation was intact, 
bilaterally.  Additionally, the evidence shows that she had 
full function of her right hand.

This disability picture, for the right (major) extremity, is 
far more appropriately characterized as mild than as 
moderate, supporting the 10 percent initial evaluation under 
Diagnostic Code 8515.  

The noncompensable rating currently in effect for left carpal 
tunnel syndrome is proper.  Examination reports shows that 
the veteran can perform all functions needed by the hand, and 
that she mainly complains of having some numbness and 
tingling.  There was also no report of left upper extremity 
pain, her Tinel's test was negative and her sensation was 
intact.  Given the foregoing, the Board finds that symptoms 
attributable to mild incomplete paralysis of the median nerve 
have not been demonstrated.  Therefore, this disability 
picture, for the left (minor) extremity, is far more 
appropriately characterized as noncompensable, as the veteran 
does not meet the criteria for a compensable 10 percent 
rating Diagnostic Code 8515.  See 4.31, supra.

3.  Right Knee Disability 

During a January 2002 VA examination, the veteran stated that 
she has had right knee pain since May 2002.  Deep tendon 
reflexes were normal.  Sensation was normal.  Drawer and 
McMurray tests were negative.  Right knee range of motion was 
full (flexion to 140 degrees, extension to 0 degrees) without 
restriction or pain.  A right knee X-ray study was normal.  
The examiner stated that weakness, lack of endurance, or 
incoordination do not impact the range of motion of the right 
knee.  The diagnosis was right patella tendonitis resolved; 
no pathology identified at present.  

On March 2004 examination, the veteran's right knee range of 
motion lack 15 degrees of full extension; flexion was 0 to 80 
degrees.  The examiner noted that there was no right knee 
dislocation or subluxation.  The examiner stated that the 
veteran was not incapacitated to a great degree due to her 
right knee condition.  

An April 2004 decision review officer decision granted 
service connection for right patellofemoral syndrome, right 
knee with history of tendonitis, and assigned a 10 percent 
rating under Diagnostic Code 5099-5024, effective from May 
2002(date of separation from service).  

Diagnostic Code 5024, Tenosynovitis, is to be rated based on 
limitation of motion of affected parts, as arthritis, 
degenerative.

Diagnostic Code 5260 provides for a 0 percent evaluation 
where flexion of the leg is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a 0 percent evaluation 
requires extension of the leg limited to five degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a 50 percent evaluation requires 
extension limited to 45 degrees.  Normal range of motion in a 
knee joint is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.

As noted above, tendonitis is to be rated based on limitation 
of motion of the affected joint.  January 2002 examination 
noted right knee range of motion as normal.  A March 2004 
examination noted right knee range of motion as 0 to 80 
degrees, flexion and extension lacked 15 degrees.  

Prior to March 2004, the veteran had normal range of motion 
of the right knee.  Thus, a compensable rating based on 
limitation of extension or flexion is not warranted.  From 
March 2004, the medical evidence shows that the veteran has 
limitation of motion of the knee in flexion and extension.  
Application of Diagnostic Code 5260, limitation of flexion, 
would warrant a noncompensable rating.  However, under 
Diagnostic Code 5261, limitation of extension, a higher 
rating of 20 percent is warranted, as the medical evidence 
shows that the knee lacks 15 degrees of extension.  There is 
no evidence that extension is limited to 20 degrees, as such 
the next higher rating of 30 percent is not warranted.

A VA examiner have stated that weakness, lack of endurance, 
or incoordination do not impact the range of motion of the 
right knee.  Given the foregoing, the Board finds that there 
is no objective evidence that pain on use of the joint 
results in limitation of motion to a degree which would 
support a higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In addition, there is no objective medical evidence that the 
veteran's right knee is characterized by ankylosis, locking, 
effusion, instability, subluxation, or impairment of the 
tibia and fibula so as to warrant a higher rating under 
Diagnostic Codes 5257 (Recurrent subluxation or lateral 
instability), 5256 (Knee Ankylosis), 5258 (Cartilage, 
semilunar, dislocated, with frequent episodes of "locking" 
pain, and effusion into the joint), and 5262 (Tibia and 
fibula, impairment of).

In sum, a rating in excess of 10 percent is not warranted 
prior to March 15, 2004 and a rating to 20 percent, but no 
higher, is warranted from March 15, 2004.

4.  Bunions

A January 2002 X-ray study noted minimal bunion formation and 
slight valgus formation of each first metatarsophalangeal 
joint.  

On VA feet examination in March 2004, the veteran stated that 
her bilateral bunion condition is painful when she wears 
tight shoes, and she can not wear high heels over an inch.  
Examination found bilateral bunions over the great toe.  The 
examiner noted that the bunions were very mild with little or 
no reaction when the bunion is held.  Both bunions measure 50 
degree varus angulation.  

Under Diagnostic Code 5280, a 10 percent rating is warranted 
for unilateral hallux valgus, if severe, equivalent to 
amputation of the great toe or if operated upon with 
resection of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  There is no evidence that the 
veteran's service-connected left and/or right bunions and 
slight deformity of the fist metatarsal joint is equivalent 
to amputation of the great toe and there is no evidence 
showing that the veteran had an operation with resection of 
the metatarsal head.  His bunions have been considered to be 
mild.  Thus, the criteria for a 10 percent rating under 
Diagnostic Code 5280 are not warranted for either the right 
or the left bunion with slight deformity of the first 
metatarsal joint. 

Diagnostic Code 5284 provides the criteria for rating foot 
injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 40 
percent disability evaluation will be assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  The Board finds that this code is not necessarily the 
appropriate code to rate the veteran's impairment.  In this 
regard, this code pertains to the whole foot and the 
veteran's service-connected disability pertains to the right 
hallux (big/great toe).  Nonetheless, there is no evidence 
showing that the veteran's service-connected right and/or 
left bunion formation and slight deformity of the first 
metatarsal joint is analogous to a moderate foot injury.  The 
medical evidence is negative for any medical findings that 
show functional impairment attributable to the residuals of 
bunions of either foot that would equate to a moderate foot 
injury under Diagnostic Code 5284.  Therefore, a 10 percent 
rating is not warranted for either foot under this Diagnostic 
Code.  

B.  Cholelithiasis and Cholecystectomy with Benign Pancreatic 
Cyst

In service, the veteran's gall bladder was removed in 
December 1994.  On examination in January 2002, she stated 
that she has not had any right upper quadrant pain since the 
surgery.  She occasionally had pain in the left upper 
quadrant which she believes is due to the pancreatic cyst 
found during the gall bladder surgery.  Abdominal examination 
noted no organomegaly, tenderness, or hernia.  The diagnosis 
was cholelithiasis and cholecystectomy with benign pancreatic 
cyst, no complications identified.  

A VA liver, gall bladder, and pancreas examination was 
conducted in March 2004.  The veteran again complained of 
left upper quadrant pain.  The examiner noted that the 
veteran had no vomiting; she was not currently treated for 
the condition; and she had mild fatigue, weakness, depression 
or anxiety.  Examination noted no ascites, her weight was 
stable, no hematemesis or melena, mild tenderness in the mid-
epigastrium, good muscle strength, no muscle wasting, and no 
sign of chronic liver disease.  The diagnosis was status post 
cholecystectomy; pancreatitis, remote by history, secondary 
to gall stones; and pseudocyst of the pancreas, result of 
pancreatitis.

The veteran's service connected residuals of gallbladder 
removal are currently evaluated as 10 percent disabling under 
Diagnostic Code 7318, which provides a noncompensable rating 
when residuals are nonsymptomatic, a 10 percent rating for 
mild symptoms, and a 30 percent rating for severe symptoms.  
38 C.F.R. § 4.114, Diagnostic Code 7318.  The Board notes 
that the 10 percent rating currently in effect adequately 
compensates her the mild symptoms of left upper quadrant 
pain, mild fatigue, weakness, and depression or anxiety that 
she experiences from, the condition.  Indeed, there is simply 
no competent evidence of record showing that the veteran's 
residuals of her cholecystectomy are productive of any more 
than mild symptoms.  There is no medical evidence showing any 
treatment for severe symptoms related to the service-
connected cholelithiasis and cholecystectomy surgery with 
incidental benign pancreatic cyst (claimed as stomach 
condition, right upper quadrant pain, residuals of 
gallbladder surgery).  As such, her condition more nearly 
approximates the criteria for the 10 percent rating which is 
currently in effect under 38 C.F.R. § 4.114, DC 7318.

C.  Skin Conditions 

On examination in January 2002, the veteran stated that, in 
the 1980's, she suffered from itching of the feet, tinea 
pedis and onychomycosis was diagnosed, oral medication helped 
control the condition, and she has not had any toenail or 
skin condition of the feet since then.  Examination showed no 
infection, skin condition, or toenail condition.  The 
diagnosis was tinea pedis and onychomycosis, resolved with 
appropriate treatment.  

A VA scars examination was conducted in March 2004.  The 
veteran underwent laparoscopic surgery in service and 
reported itching due to subsequent scarring.  Examination 
noted three linear scars in the right upper quadrant, and one 
scar just below the umbilicus.  The four scars measure 1 
centimeter in length and 3 millimeters at the widest part, 1 
centimeter in length and 1 millimeter in width, 1.5 
centimeters in length and 2 millimeters at its greatest 
width, 1 centimeter in length and 1 millimeter in width.  
Regarding the four scars, the examiner stated that they do 
not limit function, have no loss of tissue, are not tender, 
are painless, are nonadherent to underlying tissue, and are 
nondisfiguring.  The diagnosis was well-healed linear scars 
with laparoscopic insertions for cholecystectomy.  In 
addition, a scar on the left gluteal crease from pilonidal 
cyst surgery measuring and inch and a half was noted.  The 
scar was unremarkable and nontender.  The diagnosis was 
pilonidal cyst scar.  A color photograph of the veteran's 
abdomen was included with the examination report.  

A VA skin examination was also conducted in March 2004.  The 
veteran stated that the itching in her feet returned about 
eight months ago.  She denied any functional impairment due 
to the itching.  She treated the condition with topical 
ointments and foot soaks.  Examination noted a mild 
exfoliation on the plantar surface of her feet which 
represented a non-exposed area and less than one percent of 
her body.  The diagnosis was likely tinea pedis with no 
evidence of onychomycosis at this time.

During the pending appeal the regulations for evaluation of 
skin disabilities were amended effective August 30, 2002.  
When VA adopted the revised skin-rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49590 (July 31, 2002).  
Accordingly, for the period prior to August 30, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's skin disorder and evaluation 
will be under the amended provisions for evaluating skin 
disorders from August 30, 2002.

Under both the prior and revised rating criteria, Diagnostic 
Code 7805 is rated based on the limitation of function of 
affected part.  38 C.F.R. § 4.118, DC 7805 (August 30, 2002).  
Other scars may be evaluated on the basis of limitation of 
function of the part involved.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (prior to August 30, 2002).

As for other pertinent diagnostic codes for skin 
disabilities, under the old diagnostic criteria, scars which 
are superficial and poorly nourished with repeated 
ulcerations warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (prior to August 20, 2002).  In 
addition, a 10 percent rating may be assigned for scars which 
are superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(prior to August 20, 2002).  

Under the new diagnostic codes,  scars that are superficial 
and unstable warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2005).  A 10 percent evaluation is 
warranted for scars which are superficial, painful on 
examination.  38 C.F.R. § 4.118; Diagnostic Code 7804 (2005).  

According to the rating criteria in effect prior to August 
2002, Diagnostic Code 7806 provided a zero percent rating for 
symptoms of slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area.  Higher 
ratings under Code 7806 required findings showing symptoms of 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area (10 percent); constant exudation or 
itching, extensive lesions, or marked disfigurement (30 
percent); or, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or if 
especially repugnant (50 percent).  See 38 C.F.R. § 4.118 
(2001).

Pursuant to the revised criteria for Diagnostic Code 7806, 
which as mentioned above are effective from August 30, 2002, 
a 10 percent rating is warranted for dermatitis or eczema 
that is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period. A 30 percent rating is warranted 
for 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas, 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
See 38 C.F.R. § 4.118 (2005).

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  (See § 4.68 of 
this part on the amputation rule.)

1.  Surgical Scars from Cholelithiasis and Cholecystectomy
 with Benign Pancreatic Cyst

The veteran's service-connected scarring disorder is 
evaluated under Diagnostic Code 7805, limitation of function 
affected part. 

VA skin examination in March 2004 show that the surgical 
scars were well healed, do not limit function, have no loss 
of tissue, are not tender, are painless, are nonadherent to 
underlying tissue, and are nondisfiguring.  The veteran is 
not experiencing any residual symptoms to warrant a 
compensable evaluation under either "old" or "new" 
Diagnostic Codes 7803, 7804 or 7805.  There is no clinical 
evidence in the record to the contradict these findings.  

2.  Pilonidal cyst

The veteran's persistent pilonidal cyst is currently rated 
under Diagnostic Code 7803 (Superficial scars).  Scar 
examination in March 2004 noted that this scar was 
unremarkable and nontender.  The Board notes that, as to the 
veteran's condition, there is no significant difference 
between the old and the revised regulations for rating 
superficial scars.  Evaluating the veteran's symptomatology 
with the above criteria, the Board finds that a compensable 
rating is not warranted under either the previous or revised 
regulations.  Specifically, under the previous criteria, the 
Board finds that the veteran's scar was never shown to be 
poorly nourished or ulcerated.  There also is no evidence 
that the scar was unstable, tender and painful on objective 
demonstration.  No functional limitation has been noted.  
Accordingly, a compensable evaluation is not appropriate 
under Diagnostic Codes 7803, 7804, or 7805, considering both 
the new and old criteria.

3.  Tinea Pedis 

Under both the old or new rating criteria, a number of skin 
disorders and specifically tinea pedis may be rated by 
comparison to, and utilizing the criteria for, scars and 
eczema.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2002 and 
2004).

The Board finds that the veteran's symptomatology continues 
to more nearly approximate the criteria for a noncompensable 
(zero percent) rating under both the old or revised rating 
criteria of Diagnostic Code 7806.  Competent medical evidence 
of record, including a March 2004 VA skin examination report, 
shows that the veteran current has slight exfoliation and 
itching with an affected body surface area of less than one 
percent.  In addition, the examiner noted that the veteran 
currently treats her skin disabilities with soaks and a 
topical cream.  A compensable evaluation for the veteran's 
service-connected onychomycosis and tinea pedis is not 
warranted, as the evidence does not show that the veteran 
suffers from onychomycosis and tinea pedis that involves an 
exposed or extensive area, that covers at least 5 percent of 
his body or exposed areas affected, or that requires 
intermittent systemic therapy.

D.  Conclusion 

Regarding her cervical spondylosis claim, the RO assigned a 
"staged" rating under Fenderson; and the Board finds that an 
additional staged rating is not required.  Regarding the 
other increased rating claims, the Board has considered 
whether a staged rating is appropriate.  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the increased rating claims, the benefit-
of-the-doubt rule does not apply.  38 C.F.R. § 3.102; see 
also Schoolman v. West, 12 Vet. App. 307, 311 (1999).  Thus, 
the appeal is denied.


ORDER

Entitlement to an increased initial rating for cervical 
spondylosis is denied.

Entitlement to an increased initial rating for right carpal 
tunnel syndrome is denied.

Entitlement to an increased initial rating for left carpal 
tunnel syndrome is denied.

Entitlement to an increased initial rating of 20 percent is 
warranted for the service-connected right knee disability 
effective from March 2004, and a rating in excess of 10 
percent prior to March 2004 is denied.

Entitlement to an increased initial rating for right bunion 
formation and slight deformity of the first 
metatarsophalangeal joint is denied.

Entitlement to an increased initial rating for left bunion 
formation and slight deformity of the first 
metatarsophalangeal joint is denied.

Entitlement to an increased initial rating for cholelithiasis 
and cholecystectomy with benign pancreatic cyst is denied.

Entitlement to an increased initial rating for surgical scars 
from the cholelithiasis and cholecystectomy with benign 
pancreatic cyst is denied.

Entitlement to an increased initial rating for pilonidal cyst 
of the left buttock is denied.

Entitlement to an increased rating for bilateral tinea pedis 
and onychomycosis is denied.


REMAND

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

If a preexisting disorder is noted upon entry into service, a 
veteran cannot bring a claim for incurrence in service for 
that disorder, but a veteran may bring a claim for service-
connected aggravation of that disorder.  See 38 U.S.C.A. § 
1153.  In that case, 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Mere 
history provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995). 

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Service entrance examination in November 1978 showed moderate 
pes planus.  The Board believes that the presumption of 
soundness as to her bilateral pes planus has been rebutted by 
this clinical finding.  On private fee basis examination 
conducted in January 2002, prior to separation from service, 
a X-ray study found moderately severe bilateral pes planus 
with hind foot valgus.  On a VA compensation and pension 
examination worksheet, dated in February 2004, the RO 
requested additional examinations, stated that the veteran 
was noted to have pes planus upon enlistment into service and 
requested an opinion regarding whether the veteran's pes 
planus increased in severity beyond the natural progression 
of the condition during service.  However, subsequent 
examinations in March 2004 did not render such an opinion.  
The claim must be remanded for such an opinion.  

In addition, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
her claim for a service connection, but she was not provided 
with notice of the type of evidence necessary to establish 
the degree of disability or the effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this issue must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran another VCAA letter 
in accordance with 38 U.S.C.A. § 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 
2005).  The VCAA notice must include 
mention of the evidence needed to 
establish entitlement to service 
connection for bilateral pes planus based 
on inservice aggravation; to establish 
the degree of disability, and to assign 
an effective date-in the effect that the 
claim of service connection is granted.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) 

2.  The veteran should be afforded an 
appropriate examination of her feet.  The 
claims file as well as a copy of this 
Remand should be sent to the examiner for 
review.  The examiner should answer the 
following question with respect the 
currently present pes planus:
Is there a 50 percent or greater 
possibility that the veteran's bilateral 
pes planus increased in severity during 
her military service, and if so was the 
increase due to the natural progress of 
the disorder?  A complete rationale 
should be provided for all opinions 
given.

3.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for bilateral pes 
planus.  If the action taken is adverse 
to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  She 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


